Citation Nr: 0618309	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
condition and if so, whether the reopened claim should be 
granted..


REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1973 to February 
1977, and served in the National Guard from March 1977 to 
April 1982, which included periods of active duty service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April and August 2002 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2005, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.  


FINDINGS OF FACT

1.  In a January 1981 RO decision, service connection for a 
heart condition was denied; the veteran did not file a notice 
of disagreement.  

2.  In April 2001, the veteran filed a request to reopen 
entitlement to service connection for a heart condition. 

3.  Additional evidence received since the RO's January 1981 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Bacterial endocarditis was acute in nature and resolved 
without leaving chronic residual disability.

5.  The veteran does not have a current heart disorder.



CONCLUSIONS OF LAW

1.  The January 1981 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
January 1981 denial, and the claim of service connection for 
a heart condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A heart condition was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In July 2001, a VCAA letter was 
issued to the veteran with regard to evidence necessary to 
reopen a claim, and evidence necessary to support a service 
connection claim.  Subsequently, the veteran was issued VCAA 
letters in May and September 2002, and July 2004.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Cumulatively, 
the VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
his claim of entitlement to service connection for a heart 
condition and the type of evidence necessary to substantiate 
his service connection claim, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran letters in July 2001, May 2002, September 2002, and 
July 2004, which advised the veteran of the evidence 
necessary to reopen his claim and to substantiate his service 
connection claim.  Although the Board concludes that the 
claim should be reopened, the Board also finds that the 
preponderance of the evidence is against the claim of service 
connection, thus any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
heart condition.

Criteria & Analysis

New and Material Evidence

Generally, a final determination can only be reopened through 
the receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

For purposes of this appeal, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In December 1979, the veteran filed an initial claim of 
service connection for a heart condition.  In a January 1981 
rating decision, the claim was denied, and the veteran 
received notice of this decision in February 1981.  The 
veteran did not file a notice of disagreement, therefore, the 
RO's January 1981 decision is final.  38 U.S.C.A. § 7105.

In April 2001, the veteran filed a claim to reopen 
entitlement to service connection for a heart condition, 
which the RO declined to reopen in an April 2002 rating 
decision.  

Evidence on record at the time of the issuance of the January 
1981 rating decision included private medical records for the 
period 1979 to 1980.  Although it appears that service 
medical records from his period of National Guard service 
were received by the RO in July 1980, such evidence was not 
review prior to denying the veteran's claim.  The RO 
specifically stated that National Guard records were not 
available for the period May to September 1979, and also 
stated that only a minimal amount of service medical records 
were available for his other periods of service.  Thus, the 
only evidence considered by the RO in rendering the decision 
in January 1981, were private medical records dated in 
October to December 1979, and correspondence from his private 
treating physicians dated in February and April 1980.  

Since the prior denial, the veteran has clarified that he is 
claiming that subsequent to dental treatment rendered during 
his period of active service from May to September 1979, he 
was treated for endocarditis in October 1979, which caused a 
heart condition.  Moreover, the evidence of record contains 
opinions from his treating physician in September 2002 and a 
March 2002 VA examiner that his endocarditis was 
etiologically related to his in-service dental treatment.  
Thus, given that the entirety of the veteran's service 
medical records are on file, to include National Guard 
service records, and in light of the rationale provided by 
the veteran and the medical opinions of record, the Board 
finds that such evidence must be considered in order to 
fairly decide the merits of the claim.  The claim, therefore, 
is reopened.  38 C.F.R. § 3.156.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted, the veteran claims that subsequent to dental 
treatment rendered during his period of active service from 
May to September 1979, he was treated for endocarditis in 
October 1979, which caused a heart condition.  

An examination performed for induction purposes in April 1973 
reflects previous treatment for an enlarged heart but no 
definitive diagnosis.  The heart was clinically evaluated as 
normal.  An examination performed for separation purposes in 
September 1976 reflects that a 1971 X-ray examination 
reflected the veteran's reports of an enlarged heart.  He was 
hospitalized for one week at the Portland, Maine Medical 
Center for testing.  He was released with no medication and 
no other treatment.  During his hospitalization in 1971, the 
veteran also reported that he had low blood pressure.  At the 
time of the September 1976 separation examination, however, 
his blood pressure was normal.  Service medical records 
reflect that he sought dental treatment on three occasions in 
July 1979.  In September 1979, the veteran sought treatment 
for congestion and wheezing, and the assessment was left 
upper lobe pneumonia.  He was prescribed antibiotics.

Private medical records reflect that in October 1979, the 
veteran was hospitalized with a two-week history of fever and 
chills.  He had been treated for one week with Ampicillin and 
following that another week of Erythromycin.  No diagnostic 
work was done during this time.  Two months prior to 
admission, he had undergone dental extraction with a febrile 
illness approximately three weeks later.  He was treated with 
antibiotics at that time and appeared to have pneumonia.  The 
examiner noted that at the age of 18 or 19, he was felt to 
have an enlarged heart and was seen by a cardiologist, but it 
was felt that the abnormality was probably an x-ray 
aberration.  No significant heart disease was found and he 
was allowed to enter service.  There had been no other 
history of heart disease.  On physical examination, he was 
acutely ill.  There was rather marked subconjunctival 
hemorrhage but there were no peripheral signs of 
endocarditis.  The chest examination was normal.  A cardiac 
examination revealed PMI at the anterior axillary line.  
There was a grade 3 midsystolic ejection type murmur heard 
best at the left sternal border radiating to the base as well 
as the apex.  No diastolic murmur could be heard and there 
was no definite gallop noted.  The remainder of the 
examination was unremarkable and there was no splenomegaly.  
An EKG showed borderline changes consistent with left 
ventricular hypertrophy (LVH) but was otherwise normal.  The 
diagnoses rendered were infective endocarditis, exact 
organism undetermined, and cardiomegaly, cause uncertain, 
suspect possible ventricular or septal defect.  

Correspondence dated in February 1980 from the veteran's 
treating physician, Roger N. Austin, M.D., summarized the 
veteran's treatment in October 1979.  Dr. Austin indicated 
that the veteran initially sought treatment in October 1979 
with an acute febrile illness that was felt to be bacterial 
endocarditis.  He had findings of high fever, cardiac 
enlargement, and a systolic murmur heard best at the left 
sternal border.  Other laboratory findings included rather 
marked anemia, hematuria and splenomegaly.  He was seen by a 
specialist in 'Infectious Diseases' and it was felt that he 
most likely had a partially treated infective endocarditis.  
He was therefore treated with Penicillin and Gentamicin for 
the next six weeks.  He improved clinically and was 
discharged from the hospital in December 1979.  Since that 
time, he had been completely asymptomatic and had been taking 
no medication.  While hospitalized, he underwent two 
dimensional, as well as M-mode echocardiography, which 
revealed ventricular hypertrophy and one occasion it was felt 
that a ventriculoseptal defect might have been demonstrated.  
He was reevaluated in February 1980 when he underwent 
urinalysis, CBC, sed rate, reticulocyte count, 
electrocardiogram and chest x-ray.  Examination revealed 
faint grade I to II mid systolic murmur heart at the left 
sternal border but this was distinctly less prominent than 
previously.  There was no dystolic murmur.  The laboratory 
work was entirely normal with the exception of an 
electrocardiogram which showed voltage changes consistent 
with LVH.  Dr. Austin concluded that the veteran had a 
febrile episode of infective endocarditis although the 
organism was never recovered.  It was felt that the most 
likely source was a possible ventriculoseptal defect and that 
in view of the evidence of LVH, this septal defect may be 
demodynamically significant.

Correspondence dated in April 1980 from another treating 
physician, Betty J. Kennedy, M.D., summarized her findings.  
Dr. Kennedy reported that the veteran had been a patient 
since February 1980.  It was noted that subsequent to his 
complete recovery from bacterial endocarditis, his heart size 
returned to normal as evidenced by echocardiography in March 
1980.  The heart murmur, though diminished in intensity, 
persisted and cardiac catheterization was recommended.  In 
April 1980, the veteran underwent a right and left heart 
catheterization with left ventricular angiography in two 
views and an aortic root angiogram.  All right and left sided 
pressures were normal.  No valvular gradient was present.  
Both oximetry and hydrogen gas runs failed to detect any 
intracardiac shunting.  The left ventricular angiogram and 
aortic root angiogram were all normal.  Thus, his 
catheterization revealed a normal heart.  Dr. Kennedy opined 
that the veteran's heart murmur was a functional one, and of 
no hemodynamic consequence to him.  He appeared to have had 
bacterial endocarditis involving a normal heart.  Because of 
his apparent susceptibility, he was advised to use 
appropriate antibiotic prophylaxis for future dental or 
surgical procedures.

A Report of Medical Examination performed in October 1980 
reflects a finding of an intermittent grade I high pitched, 
early systolic heart murmur, and a finding that it was not 
considered disabling.  The examiner also noted a history of 
subacute bacterial endocarditis with full recovery, and a 
finding that it was not considered disabling.  A March 1981 
service medical record reflects treatment for a right knee 
injury, and reflects a history of endocarditis secondary to 
teeth surgery in October 1979.

In March 2002, the veteran underwent a VA examination.  The 
examiner indicated that he thoroughly reviewed the claims 
folder and summarized the veteran's medical history.  Aside 
from his treatment for endocarditis in 1979, the veteran 
reported that a diagnosis of hypertension was rendered in 
approximately 2000.  He reported experiencing an occasional 
positional chest pain.  He denied a history of congestive 
heart failure, shortness of breath, palpitations, 
lightheadedness, dizziness, syncope or near-syncope.  On 
cardiac examination, he had a regular rate and rhythm with a 
soft I/VI systolic murmur heard along the left sternal 
border.  There were no thrills or heaves.  PMI was not 
displaced.  The diagnosis rendered was history of 
endocarditis secondary to dental extraction in 1979 with a 
normal catheterization in 1980.  The examiner opined that the 
veteran's hypertension was not secondary to his endocarditis.  
The examiner explained that endocarditis is a bacterial 
infection of the heart valve.  Hypertension is caused by 
atherosclerotic disease.  The examiner opined that there is 
no correlation between a history of endocarditis and the 
development of hypertension.

In September 2002, Dr. Austin issued correspondence 
summarizing the veteran's hospital admission in October 1979.  
Dr. Austin also noted that subsequent to his July 1979 dental 
surgery, he sought in-service treatment for a febrile illness 
that was felt to be "left upper lobe pneumonia."  He was 
treated with antibiotics briefly and was felt to have 
recovered.  Dr. Austin opined that based on this information 
it would seem entirely plausible that he developed infective 
endocarditis following his dental surgery and that he was 
treated with antibiotics briefly after that for what was felt 
to be a different illness.  Thus, Dr. Austin concluded that 
it seem plausible to conclude that his infective endocarditis 
may well have been due to his dental surgery in July 1979.

Upon review of the evidence of record, there is no objective 
medical evidence that the veteran incurred a heart condition 
during his active service.  As noted, prior to entry into 
service, he sought treatment for an enlarged heart, however, 
subsequent testing revealed that no significant heart disease 
existed and he entered service.  

As discussed, it is apparent that he sought dental treatment 
during active service in July 1979, sought in-service 
treatment for what was thought to be pneumonia, and shortly 
thereafter sought private treatment for bacterial 
endocarditis.  Dr. Austin and the March 2002 VA examiner have 
both opined that the veteran's bacterial endocarditis was 
likely due to the dental treatment rendered during service.  
Thus, the Board concedes that the dental treatment rendered 
in July 1979 caused his bacterial endocarditis.  

The question, however, is whether the veteran currently has a 
heart disorder as a result of his bout of bacterial 
endocarditis.  As discussed hereinabove and explained by Dr. 
Austin, while hospitalized for his bacterial endocarditis, he 
sustained cardiac enlargement and a systolic murmur.  An 
echocardiography revealed ventricular hypertrophy.  At one 
point it was thought that he might have a ventriculoseptal 
defect, but upon further testing in February 1980, no murmur 
was detected, and laboratory work was normal, but for a 
finding of LVH.  By March 1980, however, his heart size had 
returned to normal, although a heart murmur persisted.  Dr. 
Kennedy recommended a heart catheterization, and upon such 
testing, his heart was determined to be normal.  Dr. Kennedy 
opined that his heart murmur was functional, and that he had 
no demodynamic consequence.  Dr. Kennedy concluded that the 
veteran appeared to have had bacterial endocarditis involving 
a normal heart.  

Thus, it appears that although the veteran did incur 
bacterial endocarditis as a result of in-service dental 
treatment, and initially was thought to have a cardiac 
disability, upon further testing by his treating physicians, 
no cardiac disability was detected.  Although a heart murmur 
was detected in April 1980, it was not productive of a 
disabling heart condition, as his treating physician 
determined that he had a normal heart.  On VA examination in 
March 2002, a systolic murmur was detected, but there were no 
findings that such murmur was symptomatic of cardiac 
disability.  Moreover, there is no medical evidence of record 
suggesting that the veteran sought treatment for any 
residuals of bacterial endocarditis or a cardiac disability 
subsequent to his treatment in 1979 and 1980.  Thus, it 
appears that the veteran's bacterial endocarditis was acute 
and transitory, and resolved without leaving residual 
disability.  Although the veteran currently has hypertension 
which was diagnosed in approximately the year 2000, the 
examiner explained that endocarditis is a bacterial infection 
of the heart valve, while hypertension is caused by 
atherosclerotic disease.  The examiner opined that his 
current hypertension was not related to his past history of 
endocarditis.  The Board's reading of the medical opinion is 
that the endocarditis incurred due to in-service dental 
treatment, essentially resolved without leaving chronic 
residual disability.  Thus, the evidence of record reflects 
that although the veteran suffered from endocarditis due to 
dental treatment during service, the veteran has sustained no 
residual disability, to include a cardiac disability, as a 
result of such illness.  A veteran's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Matters of medical causation are within the realm of 
medically trained individuals, and the medical opinions are 
therefore entitled to considerable weight.

In short, the preponderance of the evidence is against 
entitlement to service connection for a heart condition.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The claim of service connection for a heart condition is 
reopened.  To this extent, the appeal is granted.  

Service connection for a heart condition is not warranted.  
To this extent, the appeal is denied. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


